Citation Nr: 0415345	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  01-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to January 5, 2001, 
and to a rating in excess of 50 percent thereafter.

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus prior to March 5, 2002, and to a rating in 
excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which established service connection for PTSD 
evaluated as 10 percent disabling effective September 18, 
1998.  By a subsequent November 2000 rating decision, the RO 
granted a higher evaluation of 30 percent, effective 
September 18, 1998.  Thereafter, by a March 2001 rating 
decision, the RO granted a 50 percent rating, effective 
January 5, 2001.

The record reflects that the veteran had requested a Travel 
Board hearing in conjunction with his appeal.  However, he 
withdrew this request in April 2003 in accord with 38 C.F.R. 
§ 20.704(e).

As an additional matter, the Board notes that the veteran 
also submitted a Notice of Disagreement (NOD) with respect to 
the RO's assignment of an initial 20 percent rating for his 
diabetes mellitus, and the denial of his claim of entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities (TDIU).  By a July 2002 
rating decision, the RO granted a 40 percent evaluation for 
the service-connected diabetes mellitus, and granted TDIU.  
In view of the foregoing, the veteran's TDIU claim has been 
resolved and is not on appeal before the Board.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
However, for the reasons detailed below, a REMAND is required 
with respect to the veteran's diabetes claim.  Accordingly, 
this issue will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  





FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed. 

2.  The competent medical evidence has consistently shown the 
veteran's service-connected PTSD is manifest by intrusive 
thoughts, crying spells, social impairment, and irritability.

3.  Prior to January 5, 2001, the veteran's PTSD was manifest 
by symptoms of depressed mood; anxiety, suspiciousness; and 
chronic sleep impairment, as well as occupational and social 
impairment.  However, the record reflects he was generally 
functionally satisfactorily, with routine behavior, self-care 
and conversation normal.

4.  Prior to January 5, 2001, the veteran's PTSD was not 
manifest by symptoms of flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory to the 
extent of retaining only highly learned material and 
forgetting to complete tasks; impaired judgment; or impaired 
abstract thinking.

5.  Prior to August 28, 2001, the competent medical evidence 
does not show that the veteran's PTSD was manifest by 
deficiencies in judgment or thinking, nor symptoms of 
suicidal ideation; obsessional rituals which interfered with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic affecting ability to 
function independently, appropriately, or effectively; 
impaired impulse control resulting in periods of violence; or 
neglect of personal appearance and hygiene.  

6.  As of August 28, 2001, the record reflects that the 
veteran's PTSD was manifest by total occupational impairment, 
significant social impairment, and hallucinations.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's PTSD prior to January 5, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (2003).

2.  The criteria for a rating in excess of 50 percent for the 
veteran's PTSD prior to August 28, 2001, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (2003).

3.  The criteria for a 100 percent rating for the veteran's 
PTSD are met as of August 28, 2001.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the Court 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  

Here, the underlying March 2000 rating decision was clearly 
promulgated prior to the enactment of the VCAA.  As such, VA 
believes that Pelegrini is incorrect as it applies to cases 
where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)  (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard, supra.  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  Consequently, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the record reflects that the RO explained the rationale 
for the assigned ratings for the veteran's PTSD by the 
respective rating decisions promulgated in March 2000, 
November 2000, and March 2001.  Further, the June 2000 
Statement of the Case (SOC) included the criteria for higher 
ratings under the pertinent Diagnostic Code.  As such, the 
veteran was apprised of the rationale for the assigned 
ratings, and aware that he had to satisfy the criteria for a 
higher rating in order to obtain the benefits sought on 
appeal.  Moreover, the RO sent the veteran correspondence in 
April 2001 which informed him of the enactment of the VCAA, 
and summarized VA's enhanced duty to assist and notify under 
this statute.  In addition, the September 2003 Supplemental 
Statement of the Case (SSOC) included the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence, as well as the need for him to 
submit any information or evidence he had.  Accordingly, the 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error, and that there is 
no further duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple examinations 
in conjunction with this case, and has not indicated that his 
service-connected PTSD has increased in severity since the 
last examination.  In addition, both he and his 
representative have had the opportunity to present evidence 
and argument in support of this case.  Thus, the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for PTSD by 
the March 2000 rating decision as directly related to 
military service.  The effective date for the grant of 
service connection for this disability was September 18, 
1998, the date of receipt of claim.

The evidence on file in support of the veteran's claim 
includes various post-service medical records which, 
together, cover a period from 1989 to 2003.  Among other 
things, these records show treatment for and evaluation of 
his PTSD on multiple occasions.  For example, he underwent a 
VA PTSD examination in October 1998.

At the October 1998 examination, the veteran reported, in 
part, that since his military service he had had several jobs 
working as a mechanic, and was currently holding a job 
working as a mechanic on heavy equipment.  He reported that 
he worked on cement mixers, and did fairly well with them.  
Nevertheless, he reported that he initially had several jobs, 
but could not keep them because of his irritability and angry 
outbursts.  However, he had been able to deal with them 
better, and had been able to keep his job longer.  With 
respect to his social history, he reported that he had been 
married to his spouse for 20 years, that it was his first 
marriage, and that he had 2 stepchildren and one daughter.  
He also reported that he was currently going to group therapy 
at the VA for his PTSD, that he had never been referred to a 
psychiatrist, had no psychiatric medications, and had never 
had any psychiatric hospitalizations.

Regarding symptomatology, he reported a history of intrusive 
thoughts related to Vietnam which occurred mostly at night.  
He reported that he would burst into tears fairly often at 
night.  Further, he reported that he did not know what 
brought about these tears, except that he was trying to deal 
with thoughts about Vietnam.  He also reported that these 
intrusive thoughts did not bother him as much during the day, 
and that he tried to keep busy so that he did not have to 
deal with them.  He denied having nightmares on a regular 
basis, but reported that he had had about 10 to 15 nightmares 
since returning from Vietnam.  In addition, he denied any 
flashbacks.  He did report that he got significant 
psychological distress with exposure to events that 
symbolized Vietnam.  In terms of symptoms of persistent 
avoidance of stimuli, he reported that he made significant 
efforts to avoid thoughts and feelings about Vietnam by 
trying to keep himself busy.  For example, he reported that 
his job helped a lot because he was able to put his mind to 
that.  He also gave a history of lack of interest or 
participation in significant activities.  For instance, he 
usually stayed home and did not have a social life outside of 
work, he avoided crowds, and did not like big gatherings.  He 
denied a restricted range of affect or a sense of 
foreshortened future.  He reported symptoms of increased 
arousal.  Moreover, he reported significant problems falling 
asleep and staying asleep, including multiple awakenings at 
night.  He further reported significant outbursts of anger.  
For example, he got very upset and would get into verbal 
rages which he usually targeted at his wife and children.  
However, he reported that he had never been physically 
abusive to them.  He also reported problems with 
concentration and hypervigilance, as well as a mildly 
exaggerated startle response.  Nevertheless, he denied being 
depressed, symptoms of worthlessness or inappropriate guilt 
or suicidal or homicidal ideations, as well as any manic or 
psychotic symptoms.

On examination, the veteran was found to be somewhat 
disheveled, but cooperative with good eye contact.  He had no 
abnormal involuntary movements.  However, he was extremely 
distraught throughout the interview, and cried uncontrollably 
as soon as the topic of Vietnam was brought up.  He seemed to 
be particularly concerned about the rage attacks, and was 
extremely remorseful about beating up on his family.  His 
speech was found to be of normal rate and volume, fluent, 
logical, and goal directed.  Further, his mood was found to 
be extremely remorseful and depressed.  His affect was 
anxious, depressed, tearful, and it was reiterated that he 
cried during most of the interview.  Thought processes were 
found to be logical and goal directed, without any thought 
insertion, thought broadcasting, tangentiality, or 
circumstantiality.  Moreover, thought content was without any 
auditory or visual hallucinations.  Although he admitted to 
some nightmares, he seemed to have significant problems with 
intrusive thoughts at night.  There were no suicidal or 
homicidal ideations.  Cognitively, he was alert and oriented 
to person, place, time, and situation.  Immediate memory was 
3/3, as was memory at 5 minutes.  In addition, he was able to 
name the last 5 presidents without any problems.  His 
concentration as found to be fair, he was able to do 
mathematical calculations fairly well, he was able to do 
serial 7's with one mistake, and was able to spell the word 
"world" forward and backward without any problems.  Also, 
his insight and judgment were both found to be fair.

Based on the foregoing, the examiner diagnosed PTSD.  
Further, the veteran was assigned a global assessment of 
functioning (GAF) score of 65 both currently and for the last 
year.  It is noted that GAF scores of 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-
IV) (which has been adopted by the VA in 38 C.F.R. §§ 4.125, 
4.130).  Moreover, the examiner commented that the veteran 
had been having some problems with sleep, angry outbursts, 
and crying spells related to Vietnam.  However, he was able 
to hold a job over the past 9 months and seemed to be doing 
fairly well with it.  Thus, he seemed to have some mild to 
moderate symptoms of PTSD, with the GAF score of 65 which 
reflected mild to moderate difficulty in social and 
occupational functioning.

An April 2000 private psychological evaluation report 
diagnosed the veteran with PTSD, characterized by nightmares, 
intrusive thoughts, and memories of Vietnam events.  
Moreover, he experienced anxiety reactions, avoidance of 
activities and events that reminded him of Vietnam, 
significant memory loss, isolation and alienation from 
others, as well as feeling as if his future would somehow be 
cut short.  He also experienced anger, irritability and rage, 
difficulty in thinking and concentrating, and periods of 
depression.

The veteran underwent a new VA PTSD examination in May 2000, 
at which the examiner noted that the claims file had been 
reviewed.  Among other things, the veteran reported that he 
was currently working as a mechanic at a plant that produced 
cement for concrete pouring, that he was responsible for 
maintaining 14 or 15 trucks, that he worked fairly long hours 
from about 7 in the morning to about 7 in the evening, and 
that he had worked there about 10 years.  Regarding his 
social history, he reported that he rarely went to church; 
that he used to go fishing a lot, but had not done that 
recently due to his medical problems; and he occasionally cut 
the grass.  He had no other hobbies or social activities.  
With respect to his subjective complaints, he complained of 
insomnia, as well as pain in his right arm and both legs 
which made it difficult for him to sleep.  He reported that 
his doctors had so far been unable to explain why he had 
pain.  He also reported crying spells for no apparent reason.  
However, the spells started after his return from Vietnam, 
and the frequency and duration had increased.  Fortunately, 
it had only occurred on one occasion while at work.  In 
addition, he complained of nightmares occurring about once a 
week or less.  He reported one flashback in 1971 upon hearing 
a clap of thunder, but it never occurred again.

On examination, the veteran was found to be casually dressed, 
with long hair and a dense beard.  He was also found to be 
pleasant, affable, polite, and cooperative.  No agitation or 
psychomotor retardation was observed.  His speech was found 
to be of normal volume, rate, and tone.  Thought processes 
were found to be logical, coherent, goal directed, and 
without looseness of association, circumstantiality, 
tangentiality, pressure of speech, or flight of ideas.  His 
mood was described by him as not depressed, although he did 
appear to be slightly depressed.  His affect was labile and 
easily moved to tears, even though he recovered after a few 
minutes and became jovial again.  He denied any mood swings.  
Further, he was free of suicidal ideation, homicidal 
ideation, delusions, and hallucinations.  He did admit to 
some possible ideas of reference, saying that he felt as 
though someone was behind him when he was walking alone.  He 
was found to be oriented to time, place, person, and 
situation.  Moreover, his memory for immediate recall was 3/3 
items, and was 2/3 items after 3 minutes.  He was able to 
name the last 3 presidents, his calculation ability was 
intact, and he could do simple additions.  In addition, his 
concentration was found to be adequate, and he could spell 
the word "world" forward and backward.  His insight and 
judgment were both found to be fair.  When specifically 
questioned on signs and symptoms of PTSD, he reported 
occasional nightmares, but denied avoiding war movies or 
conversations regarding this.  He did admit to feelings of 
detachment from others, restricted range of effect, and some 
sense of foreshortened future.  He also had some symptoms of 
increased arousal, such as difficulty falling and staying 
asleep.  He further admitted to hypervigilance and 
exaggerated startle response.  

Based on the foregoing, the examiner diagnosed chronic PTSD.  
The examiner also assigned a GAF score of 65, stating that it 
implied some mild symptoms such as depressed mood, mild 
insomnia, some difficulty in social functioning but generally 
functioning pretty well and had some interpersonal 
relationships.  Additionally, he was found to be capable of 
managing his funds in his own best interest.

An August 2000 private psychological evaluation and 
counseling report diagnosed the veteran with PTSD, 
characterized by confusion, as well difficulty in thinking 
and concentrating.  Further, he exhibited anger, 
irritability, and rage; isolation and alienation from others; 
low self-esteem; crying "jags"; nightmares, flashbacks, and 
intrusive thoughts and memories of Vietnam combat events; 
significant memory loss; periods of depression; shaking and 
dizziness; anxiety reactions; sexual dysfunction; 
hyperalertness and startle reactions; as well as loss of 
interest in pleasurable activities and events he once 
enjoyed.

VA outpatient treatment records dated January 5, 2001, note 
that the veteran had PTSD, and was started on sertraline 
which he reported was starting to help with the depression 
and the anger.  However, he requested an increase to maximize 
the therapeutic action.  He also requested a medication for 
sleep, and agreed to try trazodone after he was educated 
about the medication.  Further, it was noted that he was 
working full-time, and had been employed for 12 years, but 
had numerous medical conditions in addition to his PTSD, and 
was talking about medical retirement before he reached the 
required retirement.  It was noted that he was wearing his 
work uniform, and was found to be alert and oriented times 3, 
but was guarded and vigilant.  However, he was later able to 
relax and ventilated medical and traumatic experiences.  
Moreover, he credited the PTSD therapy, his family, and 
medications with helping him.  He denied suicidal and 
homicidal ideation, as well as hallucinations.  

VA outpatient records from May 18, 2001, noted that the 
veteran was taking mirtazapine and sertraline for PTSD 
symptoms, but he only took the mirtazapine on a per needed 
basis because it wiped him out when he took it.  Moreover, it 
was noted that he was planning an early retirement buyout 
because of his increasing anxiety, nightmares, concentration 
problems, vigilance, intrusive thoughts, depression, in 
addition to medical problems specifically his diabetes.  
These records also assigned a GAF score of 47.  It is noted 
that GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or an serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

VA outpatient treatment records from August 28, 2001, noted 
that he continued to suffer from PTSD, and that the symptoms 
appeared throughout all aspects of his life.  Further, his 
social and industrial impairment continued to suffer, as did 
his employment outlook.  Moreover, it was stated that he was 
considered unemployable due to PTSD symptoms; his PTSD 
symptoms had made his condition unemployable for VA purposes.  
It was also stated that he would have difficulty working in a 
stressful environment or if the job demands became too great.  
Further, it was stated that he should avoid stressful 
situations as much as possible, and that his limitations 
should be considered indefinite regarding his PTSD symptoms.

VA outpatient records from October 4, 2001, note that the 
veteran had retired from his job due to medical reasons, 
specifically his combined medical problems and PTSD 
interfering with his job.  

A subsequent October 2001 private psychological evaluation 
and counseling report diagnosed the veteran with PTSD, 
characterized by isolation and alienation from others, 
survivor guilt, anger and irritability, anxiety reactions, 
emotional numbing.  Further, he experienced nightmares, 
flashbacks, as well as intrusive thoughts and images of 
stressful Vietnam events.  He also had loss of interest in 
activities and events that he once enjoyed; significant 
memory loss; difficulty in thinking, concentrating, and 
remaining on task; and periods of depression.

The veteran underwent a period of VA psychiatric 
hospitalization from March to April 2002, for which he 
received a temporary total rating pursuant to 38 C.F.R. 
§ 4.29.  Diagnoses included chronic, severe, Vietnam War 
induced PTSD in relapse.  It was noted that he was admitted 
at the urging of his outpatient therapists for intensive 
inpatient treatment for symptom management and remission, for 
stress management and control, for war-related trauma 
processing with subsequent resolution and other psychological 
counseling therapies and treatments, hopefully leading to 
insight development and adequate capacity to cope with his 
distressing symptoms and stress, and to start exhibiting 
meaningful psychosocial functioning, staying in a state of 
remission and recovery.  On mental status examination, he was 
found to be aloof, tense, and guarded looking with a dull 
affect.  He indicated that he had a very restricted social 
life caused by his chronic PTSD.  When his symptoms flared-
up, he would usually stay by himself, brooding, depressed, 
feeling indifferent, strange, and alienated; and suffering 
from frequent flashbacks, nightmares, heightened levels of 
stress, and fear of going out.  He reported such flare-up 
symptoms as stress, avoidance and numbness as a pathological 
way of coping; and hypervigilance, hyperalertness, and 
paranoid mistrust of people he was not familiar with, with a 
constant feeling that people tried to sneak up on him from 
behind to grab or hurt him if he went out.  It was noted that 
this was apparently a conditioned behavior he seemed to have 
learned fighting in Vietnam.  

Further, he reported a compulsive checking of doors and 
windows in the night with much paranoid mistrust and 
irrational fears, which also had their roots in his painful 
and traumatic experiences of war.  His mood was found to be 
dysthymic, with mild psychomotor retardation and much 
anhedonia.  It was noted that he was sad and distressed 
looking when he reminisced about these experiences.  In 
addition to describing his nightmares, he reported 
distressing insomnia, feelings of survival guilt, much anger, 
sadness, and resentment rooted in his experience.  He also 
reported hypervigilance, startle, and paranoid guardedness to 
unexpected loud sounds and strangers; memory lapses and gaps; 
inability to focus; and confusion whenever symptoms flared-
up.  He was found to be oriented times 3, with fairly intact 
memory and recall when not preoccupied with war.  The rest of 
the mental status was found to be in line with chronic PTSD 
in acute relapse.  GAF score was 35.  It is noted that GAF 
scores of 31 to 40 reflect some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

VA outpatient treatment records from January 14, 2003, noted 
that VA had treated the veteran for several years, and that 
it was their professional clinical judgment that he was 
totally and permanently disabled due to his service-connected 
PTSD.  His behavior, emotions, and cognitions were found to 
be unreliable and unpredictable due to this condition.  
Memory, concentration, comprehension, and at times judgment 
were affected on a daily basis, making cognition unreliable.  
Moreover, symptoms such as daily intrusive thoughts, 
flashbacks, severe sleep disturbance, nightmares, severe 
periods of anxiety-depression-anger and irritability, 
avoidance and isolating, etc., could result in sudden and 
subtle incapacitation making him ignore work and safety 
rules, reacting as if in a life or death situation.  Further, 
it was opined that to require him to work would increase the 
probability of harm to self and co-workers, supervisors, and 
the public.  A GAF score of 39 was assigned.

The veteran underwent another VA PTSD examination in August 
2003, at which the examiner noted that the claims folder had 
been reviewed, specifically noting the last VA examination in 
May 2000 and the VA outpatient record of January 14, 2003.  
Among other things, the veteran complained of hallucinations 
occurring on a daily basis.  For example, he would have a 
visual hallucination of seeing cars running over him.  He 
also experienced nightmares about 2 to 3 times per week, in 
which he saw himself talking to people who were no longer 
alive.  Further, he reported that he last worked in July 
2001, and that he had stopped working because of pain in his 
legs.  He reported that he continued to experience this pain, 
and for this reason did not think he would be able to return 
to work at this time.  He also reported that he had been 
married for the past 25 years, was still married, and that 
they got along fairly well when they stayed on their ends of 
the house.  However, if they interacted frequently, they 
began to shout at each other.  Moreover, his degree and 
quality of social relationships was limited.  For example, he 
reported that his children were grown, and that he got along 
with them since he did not have to interact with them on a 
daily basis.  Additionally, he talked to his neighbor who was 
a veteran, and his primary social activity was in the group 
therapy he attended 3 times per week.  Activities and leisure 
pursuits were also limited.  He used to enjoy fishing once a 
month, but had not had the motivation to do this for the past 
year.  He did not attend church except 2 to 3 times per year, 
and led a rather isolated social life except for his group 
therapy.  There was no problematic substance abuse.  
Significant medical disorders causing pain and disability 
included degenerative joint disease of the spine, knees, and 
hip, lumbago, and bursitis.  He denied any history of 
violence or assaultiveness, as well as any suicide attempts.  
In summary, it was emphasized that he led a rather isolated 
social life with group therapy 3 times a week being the only 
exception, and he had not worked in the past 2 years 
primarily because of pain.

On mental status examination, the veteran was found to be 
casually dressed, slightly disheveled, and unshaven with a 
couple of days growth of a beard.  He was able to communicate 
clearly, and his thought process was found to be logical, 
goal directed, and coherent, without looseness of 
association, circumstantiality, tangentiality, pressured 
speech, or flight of ideas.  When asked, he admitted to 
visual hallucinations of seeing cars about to run over him on 
a daily basis, and hearing his named called during the day.  
Nevertheless, he made fairly good eye contact, and interacted 
appropriately.  He was also found to be free of suicidal or 
homicidal thoughts, ideations, plans, or intent.  He reported 
that he maintained minimal personal hygiene, and attended to 
his basic activities of daily living without reminders.  For 
example, he reported that he took his medications regularly, 
and managed his diabetes and diet fairly faithfully.  
Further, he was found to be oriented to time, place, person, 
and situation.  Regarding his memory, his immediate recall 
was 3/3 items, and he was able to remember these 3 items 
after 3 minutes.  In addition, his remote memory was found to 
be intact, and it was noted that he could name the last 3 
presidents.  His ability to perform simple calculations was 
also intact.  His concentration was found to be unimpaired, 
and he could spell the word "world" forward and backward.  
He denied any obsessions or rituals.  Moreover, his speech 
was found to be normal in volume, rate, and tone.  He denied 
any panic attacks, as well as any problems with impulse.  
Also, his mood was reported as fair, and he was free of 
anxiety on the day of the examination.  In regard to his 
sleep, he reported that he slept about 2 hours and then woke 
up.  Sometime he was able to go back to sleep, and sometimes 
not.  However, he reported that he was used to this, and that 
it did not affect his daily activities.

Based on the foregoing, the examiner diagnosed PTSD, and 
assigned a GAF score of 60 stating that it indicated moderate 
symptoms, moderate difficulty in social functioning, and few 
friends.  Further, the examiner commented that if the veteran 
were awarded monetary benefits, he was capable of managing 
them in his own best interest.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
prior to January 5, 2001, nor a rating in excess of 50 
percent prior to August 28, 2001.  However, the Board finds 
that he is entitled to a 100 percent rating as of August 28, 
2001.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As an initial matter, the Board notes that the competent 
medical evidence has consistently shown that the veteran's 
service-connected PTSD is manifest by intrusive thoughts, 
crying spells, social impairment, and irritability.  Further, 
prior to January 5, 2001, the veteran's PTSD was manifest by 
symptoms of depressed mood; anxiety, suspiciousness; and 
chronic sleep impairment, as well as occupational and social 
impairment.  For example, on the October 1998 VA examination, 
his affect was found to be anxious and depressed; the April 
and August 2000 private psychological reports noted that he 
experienced periods of depression and anxiety reactions; and 
the May 2000 VA examination noted that he appeared slightly 
depressed, and that he admitted some ideas of reference in 
that he felt as though someone was behind him when he was 
walking alone.  

Despite the foregoing, the record reflects he was generally 
functionally satisfactorily, with routine behavior, self-care 
and conversation normal.  He was employed full-time during 
this period, was married and had been so for many years.  
Further, the October 1998 VA examination found his speech to 
be of normal rate and volume, fluent, logical, and goal 
directed.  Similarly, the May 2000 VA examination found his 
speech to be of normal volume, rate and tone.  Moreover, he 
was assigned a GAF score of 65 at both of these examinations.  
It was stated on the October 1998 examination that this score 
implied only mild to moderate difficulty in social and 
occupational functioning, and in May 2000 it was stated that 
this score implied some mild symptoms such as depressed mood, 
mild insomnia, and some difficulty in social functioning but 
generally functioning pretty well and had some interpersonal 
relationships.  As such, the evidence reflects that the 
severity of the veteran's PTSD corresponded to the schedular 
rating of 30 percent that was in effect during this period.

The Board further finds that, prior to January 5, 2001, the 
veteran's PTSD was not manifest by symptoms of flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory to the extent of retaining only highly learned 
material and forgetting to complete tasks; impaired judgment; 
or impaired abstract thinking.  For example, there are no 
competent medical findings of flattened affect nor panic 
attacks more than once a week during this period.  As noted 
above, the October 1998 VA examination found his speech to be 
of normal rate and volume, fluent, logical, and goal 
directed, while the May 2000 VA examination found his speech 
to be of normal volume, rate and tone.  In addition, both of 
these examinations found his judgment to be fair.  

The Board acknowledges that the April and August 2000 private 
psychological reports found the veteran's PTSD to be 
characterized by, among other things, significant memory 
loss.  However, on the October 1998 VA examination his 
immediate recall and at 5 minutes were found to be 3/3.  He 
was also able to name the last 5 presidents without any 
problems.  On the May 2000 examination, his memory for 
immediate recall was 3/3 items, and was 2/3 at 3 minutes.  
Additionally, he was able to name the last 3 presidents.  
Thus, the competent medical evidence does not support a 
finding that he had impairment of short and long-term memory 
to the extent of retaining only highly learned material and 
forgetting to complete tasks.

The Board also acknowledges that the April 2000 private 
psychological report stated that the veteran experienced 
difficulty in thinking and concentrating, while the August 
2000 report indicated his PTSD was characterized, in part, by 
confusion and difficulty in thinking and concentrating.  
However, the October 1998 VA examination found his thought 
processes to be logical and goal directed, without any 
thought insertion, thought broadcasting, tangentiality, or 
circumstantiality.  In addition, his concentration was found 
to be fair, and he was able to do mathematical calculations 
fairly well.  On the May 2000 VA examination, his thought 
processes were found to be logical, coherent, goal directed, 
and without looseness of association, circumstantiality, 
tangentiality, pressure speech, or flight of ideas.  
Moreover, his calculation ability was intact, he could do 
simple additions, and his concentration was found to be 
adequate.  As such, the competent medical evidence does not 
show he experienced difficulty in understanding complex 
commands, nor impaired abstract thinking.  The Board also 
reiterates that both the October 1998 and May 2000 VA 
examinations assigned GAF scores of 65, indicating only mild 
impairment in occupational and social functioning, and 
generally functioning pretty well.

Based on the foregoing, the Board finds that the veteran's 
PTSD was adequately compensated by the 30 percent rating for 
the period prior to January 5, 2001, and that he did not meet 
or nearly approximate the criteria for the next higher rating 
of 50 percent under Diagnostic Code 9411.  Therefore, the 
preponderance of the evidence is against a finding that it 
was factually ascertainable that he was entitled to a rating 
in excess of 30 percent prior to January 5, 2001.

Thereafter, the Board finds that, prior to August 28, 2001, 
the competent medical evidence does not show that the 
veteran's PTSD was manifest by deficiencies in judgment or 
thinking, nor symptoms of suicidal ideation; obsessional 
rituals which interfered with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting ability to function independently, 
appropriately, or effectively; impaired impulse control 
resulting in period of violence; neglect of personal 
appearance and hygiene.  For example, there were no such 
findings of this symptomatology in the treatment records from 
January 5, 2001, to August 28, 2001.  The January 5, 2001, VA 
outpatient treatment record noted that he was alert and 
oriented times 3, and that he denied suicidal ideation, 
homicidal ideation, and hallucinations.  While the May 18, 
2001, VA outpatient treatment record assigned a GAF score of 
47 indicating serious social and industrial impairment, the 
Board is of the opinion that this level of impairment was 
adequately compensated by the 50 percent rating.  Further, 
even though he was thinking of early retirement due in part 
to his PTSD, it was also due to his multiple medical 
problems, particularly his diabetes.  Thus, the Board 
concludes that the veteran did not meet or nearly approximate 
the criteria for a rating in excess of 50 percent prior to 
August 28, 2001, under Diagnostic Code 9411.

The Board finds that the veteran is entitled to a 100 percent 
rating for his PTSD as of August 28, 2001.  In pertinent 
part, the VA outpatient treatment record of that date stated 
that he was unemployable due to his PTSD symptoms.  
Thereafter, the severity of his symptomatology resulted in a 
period of VA psychiatric hospitalization from March to April 
2002.  A subsequent January 14, 2003, VA outpatient treatment 
record opined that he was totally and permanently disabled 
due to his service-connected PTSD, and provided a fairly 
detailed explanation in support of this opinion.  Moreover, 
the VA hospitalization report assigned a GAF score of 35, 
while the January 2003 VA outpatient treatment record 
assigned a GAF score of 39, both of which reflect some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The record during 
this period also reflects significant social isolation, and 
that he was unemployed.  Further, he reported hallucinations 
on his August 2003 VA examination.  

The Board acknowledges that the August 2003 VA examination 
also found that the veteran was free of suicidal or homicidal 
thoughts, ideations, plans, or intent; that he maintained 
minimal personal hygiene, and attended to his basic 
activities of daily living without reminders; he was oriented 
to time, place, person, and situation; no memory impairment 
was indicated, to include his remote memory; his ability to 
perform simple calculations was intact; his concentration was 
found to be unimpaired; he denied any obsessions or rituals, 
as well as panic any panic attacks or problems with impulse; 
his speech was found to be normal in volume, rate, and tone; 
his mood was reported as fair; and he was free of anxiety on 
the day of the examination.  Further, he was assigned a GAF 
score of 60 on this examination, which it was stated 
indicated moderate symptoms, moderate difficulty in social 
functioning, and few friends.  Despite the foregoing, this 
examination did not specifically refute the opinion of the 
August 2001 and January 2003 VA outpatient treatment records 
that he was unemployable due to his PTSD, nor the fact that 
the record indicated significant social isolation and 
hallucinations during this period.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.  
Further, as stated above, it is VA policy to resolve any 
reasonable doubt regarding the degree of disability in favor 
of the claimant (38 C.F.R. § 4.3), and that where there is a 
question as to which of two evaluations apply, assigning a 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating 
(38 C.F.R. § 4.7).

Resolving the benefit of the doubt in favor of the veteran, 
the Board finds that, as of August 28, 2001, his service-
connected PTSD more nearly approximates the criteria for a 
100 percent rating under Diagnostic Code 9411.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a rating in excess of 30 percent for his 
PTSD prior to January 5, 2001, and his claim for a rating in 
excess of 50 percent for his PTSD prior to August 28, 2001.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  However, 
the Board also finds that the evidence supports the 
assignment of a 100 percent rating as of August 28, 2001, and 
specifically took into consideration the benefit of the doubt 
doctrine in making this determination.  The Board further 
notes that it took into consideration the concept of 
"staged" ratings pursuant to Fenderson, supra, as 
demonstrated by the fact that the veteran has been accorded 
such ratings in the instant case.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD 
prior to January 5, 2001, is denied.

Entitlement to a rating in excess of 50 percent for PTSD 
prior to August 28, 2001, is denied.

Entitlement to a 100 percent rating for PTSD is granted as of 
August 28, 2001, subject to the law and regulations 
applicable to the payment of monetary benefits.


REMAND

Service connection was established for diabetes mellitus by 
an October 2001 rating decision, evaluated as 20 percent 
disabling, effective July 9, 2001.  A subsequent February 
2002 rating decision assigned an earlier effective date of 
September 18, 1998, for the 20 percent rating.  Thereafter, 
the veteran's Notice of Disagreement was received in May 2002 
contending, in part, that he satisfied the criteria for a 40 
percent rating.  By the July 2002 rating decision, the RO 
assigned a 40 percent rating for the diabetes, effective 
March 5, 2002, and stated that as it was the level of 
evaluation specifically sought, this was a grant of the 
benefit sought on appeal.

The Board notes that the Court held in AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (citing Cf. Hamilton v. Brown, 4 Vet. App. 
528, 544 (1993)), that a claimant may expressly limit his 
appeal to entitlement to a particular disability rating which 
is less than the maximum rating available for a service-
connected disability, thereby removing the Board's authority 
to adjudicate entitlement to a higher rating.  Further, it 
does appear the veteran indicated in his May 2002 Notice of 
Disagreement that he was only seeking a 40 percent rating.  
Nevertheless, the effective date for the 40 percent rating 
assigned by the July 2002 rating does not go as far back as 
the initial 20 percent rating.  As the veteran was presumably 
seeking a rating of at least 40 percent going back to the 
original effective date, and it was held in Fenderson, supra, 
that "staged" ratings were applicable in cases of the 
assignment of initial ratings, the Board is of the opinion 
that the benefits sought on appeal were not granted by the 
July 2002 rating decision so as to remove the Board's 
authority to adjudicate entitlement to a higher rating; i.e., 
the issue remains on appeal.

Pursuant to the Court's holding in Manlicon v. West, 12 Vet. 
App. 238 (1999), a remand is required for the RO to issue an 
SOC on the veteran's claim for a higher initial rating for 
his service-connected diabetes mellitus.  See also 38 C.F.R. 
§§ 19.26, 19.29.  Inasmuch as a remand is already required in 
this case, the RO should clarify whether the veteran is 
satisfied with the current 40 percent rating, or if he still 
desires a higher rating for his service-connected diabetes 
mellitus.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the VCAA, to include its notification requirements.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  

2.  The RO should clarify whether the 
veteran is satisfied with the current 40 
percent rating for his diabetes mellitus, 
or whether he desires an even higher 
rating under Diagnostic Code 7913.

3.  The originating agency should issue 
an SOC to the veteran and his 
representative addressing the issues of 
entitlement to a rating in excess of 20 
percent for diabetes prior to March 5, 
2002, and to a rating in excess of 40 
percent thereafter (if applicable).  The 
SOC should include a summary of the 
evidence considered as well as all 
relevant law and regulations.  Further, 
the veteran should be advised of the need 
to file a Substantive Appeal to perfect 
an appeal with respect to this issue.  
Both he and his representative should be 
given the appropriate period of time in 
which to respond.

The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



